ORDER

John M. Szabo appeals a district court’s order granting the defendants’ motion to dismiss this case. The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Szabo filed this case in the district court alleging professional malpractice against defendants Robert Peirce & Associates, P.C., Robert N. Peirce, Jr., Louis A. Raimond, Howard M. Hackman Co. LPA, and Howard M. Hackman. The jurisdictional basis for the case is diversity of citizenship. See 28 U.S.C. § 1332(a). Moreover, *352the amount in controversy surrounding Szabo’s claim exceeded the requisite sum of $75,000. See 28 U.S.C. § 1382(b). The district court, while recognizing that federal courts have an “unflagging obligation” to exercise jurisdiction given to them, determined that the circumstances of this case permitted the court to abstain from deciding this federal diversity action due to the presence of a concurrent state proceeding. See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976).
Out of an abundance of caution, and in order to avoid problems involving the statute of limitations, the district court’s order is vacated and the case remanded to that court with directions to enter an order staying the proceedings only until there is a ruling on jurisdiction in the state court.